                                                                                           Case 4:18-cv-05424-YGR Document 18 Filed 10/09/18 Page 1 of 26



                                                                                    1 Terence N. Hawley (SBN 179106)
                                                                                      Joshua D. Anderson (SBN 312836)
                                                                                    2 REED SMITH LLP
                                                                                      101 Second Street, Suite 1800
                                                                                    3
                                                                                      San Francisco, CA 94105-3659
                                                                                    4 T: 415.543.8700
                                                                                      thawley@reedsmith.com
                                                                                    5 janderson@reedsmith.com

                                                                                    6 Michael O’Neil (Pro Hac Vice)

                                                                                    7 Timothy Carwinski (Pro Hac Vice)
                                                                                      Bruce R. Van Baren (Pro Hac Vice)
                                                                                    8 REED SMITH LLP
                                                                                      10 S. Wacker Drive, 40th Floor
                                                                                    9 Chicago, IL 60606
                                                                                      T: 312.207.1000
                                                                                   10
                                                                                      michael.oneil@reedsmith.com
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 tcarwinski@reedsmith.com
                                                                                      bvanbaren@reedsmith.com
                                                                                   12
REED SMITH LLP




                                                                                      Attorneys for Defendant
                                                                                   13 TransUnion Interactive, Inc.

                                                                                   14
                                                                                                                  UNITED STATES DISTRICT COURT
                                                                                   15
                                                                                                               NORTHERN DISTRICT OF CALIFORNIA
                                                                                   16
                                                                                                                      SAN FRANCISCO DIVISION
                                                                                   17

                                                                                   18 MICHAEL SPORN, on behalf of himself and all   Case No. 18-cv-05424-YGR
                                                                                      others similarly situated,
                                                                                   19                                               DEFENDANT’S NOTICE OF MOTION,
                                                                                                                 Plaintiff,         MOTION, AND MEMORANDUM OF
                                                                                   20
                                                                                             v.                                     POINTS AND AUTHORITIES IN
                                                                                   21                                               SUPPORT OF MOTION TO TRANSFER
                                                                                        TRANSUNION INTERACTIVE, INC.,               VENUE OR, IN THE ALTERNATIVE,
                                                                                   22                                               STAY PURSUANT TO THE FIRST-TO-
                                                                                                                 Defendant.         FILE RULE AND 28 U.S.C. § 1404(a)
                                                                                   23
                                                                                                                                    Date: November 13, 2018
                                                                                   24                                               Time: 2:00 p.m.
                                                                                   25                                               Place: Courtroom 1, 4th Floor
                                                                                                                                           Oakland Courthouse
                                                                                   26                                                      1301 Clay Street
                                                                                                                                           Oakland, California
                                                                                   27                                               Judge: Hon. Yvonne Gonzalez Rogers
                                                                                   28
                                                                                         DEFENDANT’S NOTICE OF MOTION, MOTION, AND MEMORANDUM OF POINTS AND
                                                                                             AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER VENUE OR, IN THE
                                                                                        ALTERNATIVE, STAY PURSUANT TO THE FIRST-TO-FILE RULE AND 28 U.S.C. § 1404(a)
                                                                                            Case 4:18-cv-05424-YGR Document 18 Filed 10/09/18 Page 2 of 26



                                                                                    1                               NOTICE OF MOTION AND MOTION

                                                                                    2         PLEASE TAKE NOTICE that on November 13, 2018, at 2 p.m., in Courtroom 1 of the

                                                                                    3 U.S. District Court for the Northern District of California, Oakland Courthouse, 1301 Clay Street,

                                                                                    4 4th Floor, Oakland, California, 94612, or as soon thereafter as this matter may be heard, Defendant

                                                                                    5 TransUnion Interactive, Inc. will move for an order, pursuant to the first-to-file rule and 28 U.S.C. §

                                                                                    6 1404(a), transferring the above-captioned case to the U.S. District Court for the Northern District of

                                                                                    7 Illinois where the related case captioned Sgouros v. TransUnion Interactive, Inc., et al., Case No.

                                                                                    8 1:14-cv-01850 is pending or, alternatively, staying the above-captioned case pending the outcome of

                                                                                    9 the Sgouros case. This motion to transfer venue is based on this notice of motion, TUI’s

                                                                                   10 memorandum of points and authorities and evidence cited therein, and any additional documents,
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 evidence, or argument that TUI submits in advance of or at the hearing on this motion.

                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28                                     -2-
                                                                                         DEFENDANT’S NOTICE OF MOTION, MOTION, AND MEMORANDUM OF POINTS AND
                                                                                             AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER VENUE OR, IN THE
                                                                                        ALTERNATIVE, STAY PURSUANT TO THE FIRST-TO-FILE RULE AND 28 U.S.C. § 1404(a)
                                                                                              Case 4:18-cv-05424-YGR Document 18 Filed 10/09/18 Page 3 of 26



                                                                                    1                                                    TABLE OF CONTENTS

                                                                                    2                                                                                                                                      Page
                                                                                        I.     INTRODUCTION ................................................................................................................... 8
                                                                                    3

                                                                                    4 II.      BACKGROUND ..................................................................................................................... 9

                                                                                    5                    Sgouros v. TUI, et al. ................................................................................................... 9

                                                                                    6                    Sporn v. TUI ............................................................................................................... 11

                                                                                    7 III.     ARGUMENT ......................................................................................................................... 13

                                                                                    8                    This Court Should Transfer This Action to the U.S. District Court for the
                                                                                                         Northern District of Illinois Pursuant to the First-to-File Rule.................................. 13
                                                                                    9
                                                                                                         1.         Sgouros Was Filed Before Sporn................................................................... 14
                                                                                   10
                                                                                                         2.         The Parties Are Substantially Similar ............................................................ 14
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                                         3.         The Factual and Legal Issues Are Substantially Similar ............................... 15
                                                                                   12
REED SMITH LLP




                                                                                                         4.         Sporn Could Have Been Filed in the NDIL ................................................... 17
                                                                                   13
                                                                                                         5.         None of the Exceptions to the First-to-File Rule Apply ................................ 19
                                                                                   14
                                                                                                         6.         Alternatively, this Court should stay Sporn. .................................................. 20
                                                                                   15

                                                                                   16                    Transfer of this Action to the U.S. District Court for the Northern District
                                                                                                         of Illinois Is Also Warranted Pursuant to 28 U.SC. § 1404(a). ................................. 21
                                                                                   17
                                                                                                         1.         Plaintiff’s Choice of Forum ........................................................................... 22
                                                                                   18
                                                                                                         2.         Convenience of Parties and Witnesses .......................................................... 23
                                                                                   19
                                                                                                         3.         Interest of Justice ........................................................................................... 24
                                                                                   20
                                                                                        IV.    CONCLUSION ...................................................................................................................... 25
                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28                                     -3-
                                                                                         DEFENDANT’S NOTICE OF MOTION, MOTION, AND MEMORANDUM OF POINTS AND
                                                                                             AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER VENUE OR, IN THE
                                                                                        ALTERNATIVE, STAY PURSUANT TO THE FIRST-TO-FILE RULE AND 28 U.S.C. § 1404(a)
                                                                                                Case 4:18-cv-05424-YGR Document 18 Filed 10/09/18 Page 4 of 26



                                                                                    1                                                     TABLE OF AUTHORITIES
                                                                                    2                                                                                                                                        Page(s)
                                                                                    3 Cases

                                                                                    4 Adoma v. Univ. of Phoenix, Inc.,

                                                                                    5    711 F. Supp. 2d 1142 (E.D. Cal. 2010)..........................................................................................14

                                                                                    6 Alltrade, Inc. v. Uniweld Prods., Inc.,
                                                                                          946 F.2d 622 (9th Cir. 1991) .......................................................................................13, 15, 19, 20
                                                                                    7
                                                                                      Argonaut Ins. Co. v. Mac Arthur Co.,
                                                                                    8     No. 12-3878, 2002 WL 145400 (N.D. Cal. Jan. 18, 2002) ............................................................25
                                                                                    9 Bakhtiar v. Information Resources, Inc.,

                                                                                   10    No. 17-cv-04559-JST, 2018 WL 1014616 (N.D. Cal. Feb. 22, 2018) ..........................................25
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 In re Bozic,
                                                                                          888 F.3d 1048 (9th Cir. 2018) .................................................................................................14, 17
                                                                                   12
REED SMITH LLP




                                                                                      Cadenasso v. Metro. Life Ins. Co.,
                                                                                   13     No. 13-cv-05491-JST, 2014 WL 1510853 (N.D. Cal. Apr. 15, 2014) ....................................15, 24
                                                                                   14 Cardoza v. T-Mobile USA Inc.,
                                                                                         No. 08-5120 SC, 2009 WL 723843 (N.D. Cal. Mar. 18, 2009).....................................................24
                                                                                   15

                                                                                   16 Cedars-Sinai Med. Ctr. v. Shalala,
                                                                                         125 F.3d 765 (9th Cir. 1997) .........................................................................................................13
                                                                                   17
                                                                                      Cent. W. Va. Energy Co., Inc. V. Mountain State Carbon, LLC,
                                                                                   18    636 F.3d 101 (4th Cir. 2011) .........................................................................................................19
                                                                                   19 Church of Scientology of Cal. v. U.S. Dep’t of the Army,
                                                                                         611 F.2d 738 (9th Cir. 1979), overruled on other grounds by Animal Legal
                                                                                   20    Defense Fund v. U.S. Food & Drug Admin., 836 F.3d 987 (9th Cir. 2016) ..................................19
                                                                                   21
                                                                                      In re Com21, Inc.,
                                                                                   22     357 B.R. 802 (N.D. Cal. 2006) ......................................................................................................21

                                                                                   23 Cont’l Grain Co. v. Barge FBL-585,
                                                                                          364 U.S. 19 (1960) .........................................................................................................................24
                                                                                   24
                                                                                      First Fin. Bank v. CS Assets, LLC,
                                                                                   25     No. 08-0731-WS-M, 2009 WL 1211360 (S.D. Ala. May 4, 2009) ...............................................22
                                                                                   26
                                                                                      Fraser v. Brightstar Franchising LLC,
                                                                                   27    No. 16-cv-01966-JSC, 2016 WL 4269869 (N.D. Cal. Aug. 15, 2016) .........................................25

                                                                                   28                                      -4-
                                                                                          DEFENDANT’S NOTICE OF MOTION, MOTION, AND MEMORANDUM OF POINTS AND
                                                                                              AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER VENUE OR, IN THE
                                                                                         ALTERNATIVE, STAY PURSUANT TO THE FIRST-TO-FILE RULE AND 28 U.S.C. § 1404(a)
                                                                                               Case 4:18-cv-05424-YGR Document 18 Filed 10/09/18 Page 5 of 26



                                                                                    1 Goodyear Dunlop Tires Operations, S.A. v. Brown,
                                                                                         564 U.S. 915 (2011) .......................................................................................................................18
                                                                                    2
                                                                                      Granillo v. FCA U.S. LLC,
                                                                                    3    No. 15-02017-VAP (DTB), 2016 WL 8814351 (E.D. Cal. Jan. 11, 2016) ...................................15
                                                                                    4
                                                                                      Hertz Corp. v. Friend,
                                                                                    5    559 U.S. 77 (2010) .....................................................................................................................9, 19

                                                                                    6 Hill v. Robert’s Am. Gourmet Food, LLC,
                                                                                          No. 13-cv-00696-YGR, 2013 WL 3476801 (N.D. Cal. July 10, 2013).............................15, 16, 20
                                                                                    7
                                                                                      Inherent.com v. Martindale-Hubbell,
                                                                                    8     420 F. Supp. 2d 1093 (N.D. Cal. 2006) .........................................................................................16
                                                                                    9
                                                                                      Interpret, LLC v. Crupnick,
                                                                                   10     No. 2:18-CV-03140-ODW (Ex), 2018 WL 3155118 (C.D. Cal. June 25, 2018) ..........................19
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Jones v. GNC Franchising, Inc.,
                                                                                         211 F.3d 495 (9th Cir. 2000) ...................................................................................................21, 22
                                                                                   12
REED SMITH LLP




                                                                                      Koehler v. Pepperidge Farm, Inc.,
                                                                                   13    No. 13-cv-02644-YGR, 2013 WL 4806895 (N.D. Cal. Sept. 9, 2013) .............................15, 16, 17
                                                                                   14 Kohn Law Grp., Inc. v. Auto Parts Mfg. Miss., Inc.,

                                                                                   15    787 F.3d 1237 (9th Cir. 2015) ............................................................................................... passim

                                                                                   16 Kutob v. L.A. Ins. Agency Franchising, LLC,
                                                                                         No. 2:18-cv-01505-APG-PAL, 2018 WL 4286171 (D. Nev. Sept. 7, 2018) ....................13, 17, 18
                                                                                   17
                                                                                      Lou v. Belzberg,
                                                                                   18    834 F.2d 730 (9th Cir. 1987) .........................................................................................................22
                                                                                   19 Madani v. Shell Oil Co.,
                                                                                        No. 07-4296, 2008 WL 268986 (N.D. Cal. Jan. 30, 2008) ............................................................24
                                                                                   20

                                                                                   21 Martin v. Global Tel*Link Corp.,
                                                                                        No. 15-cv-00449-YGR, 2015 WL 2124379 (N.D. Cal. May 6, 2015) .................................. passim
                                                                                   22
                                                                                      Mays v. Wal-Mart Stores, Inc.,
                                                                                   23   No. 17-CV-07174-LHK, 2018 WL 1400468 (N.D. Cal. Mar. 19, 2018) ......................................22
                                                                                   24 Morgan Hill Concerned Parents Assoc. v. Cal. Dep’t of Educ.,
                                                                                        No. 2:11-cv-3471 KJM AC, 2018 WL 2716900 (E.D. Cal. June 6, 2018) .......................21, 22, 25
                                                                                   25

                                                                                   26 Pac. Am. Fish Co. v. Linkfresh, Inc.,
                                                                                         No. CV 17-6999-R, 2018 WL 376691 (C.D. Cal. Jan. 10, 2018) .................................................18
                                                                                   27

                                                                                   28                                      -5-
                                                                                          DEFENDANT’S NOTICE OF MOTION, MOTION, AND MEMORANDUM OF POINTS AND
                                                                                              AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER VENUE OR, IN THE
                                                                                         ALTERNATIVE, STAY PURSUANT TO THE FIRST-TO-FILE RULE AND 28 U.S.C. § 1404(a)
                                                                                                Case 4:18-cv-05424-YGR Document 18 Filed 10/09/18 Page 6 of 26



                                                                                    1 Pac. Coast Breaker, Inc. v. Connecticut Elec., Inc.,
                                                                                         No. 10-3134-KJM-EFB, 2011 WL 2073796 (E.D. Cal. May 24, 2011) .......................................14
                                                                                    2
                                                                                      Papaleo v. Cingular Wireless Corp.,
                                                                                    3    No. C-07-1234 MMC, 2007 WL 1238713 (N.D. Cal. Apr. 26, 2007) ..............................16, 22, 24
                                                                                    4
                                                                                      Peters v. Wells Fargo Bank, N.A.,
                                                                                    5    No. 17-cv-04367-JST, 2018 WL 398238 (N.D. Cal. Jan. 12, 2018) .............................................22

                                                                                    6 Prime Healthcare Servs., Inc. v. Servs. Emps. Int’l Union,
                                                                                         No. 14-CV-3831 YGR, 2014 WL 5422631 (N.D. Cal. Oct. 24, 2014) ...................................15, 21
                                                                                    7
                                                                                      Schwartz v. Frito-Lay N. Am.,
                                                                                    8    No. C-12-02740 (EDL), 2012 WL 8147135 (N.D. Cal. Sept. 12, 2012).......................................17
                                                                                    9
                                                                                      Selection Mgmt. Sys., Inc. v. Torus Specialty Ins. Co.,
                                                                                   10     No. 4:15-cv-05445-YGR, 2016 WL 304781 (N.D. Cal. Jan. 26, 2016) ..................................13, 14
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 State v. Bur. of Land Mgmt.,
                                                                                          Nos. 18-cv-00521-HSG, 18-cv-00524-HSG, 2018 WL 3439453 (N.D. Cal. July
                                                                                   12     17, 2018) ........................................................................................................................................22
REED SMITH LLP




                                                                                   13 Van Dusen v. Barrack,
                                                                                         376 U.S. 612 (1964) .................................................................................................................17, 21
                                                                                   14

                                                                                   15 Vu v. Ortho-McNeil Pharm., Inc.,
                                                                                         602 F. Supp. 2d 1151 (N.D. Cal. 2009) .........................................................................................25
                                                                                   16
                                                                                      Wallerstein v. Dole Fresh Vegetables, Inc.,
                                                                                   17    967 F. Supp. 2d 1289 (N.D. Cal. 2013) .............................................................................14, 16, 20
                                                                                   18 Williams v. Bowman,
                                                                                         157 F. Supp. 2d 1103 (N.D. Cal. 2001) .........................................................................................22
                                                                                   19
                                                                                      Zimmer v. Dometic Corp.,
                                                                                   20
                                                                                         No. 2:17-cv-06913 ODW (MRWx), 2018 WL 1135634 (C.D. Cal. Feb. 22, 2018) ...............16, 17
                                                                                   21
                                                                                      Statutes
                                                                                   22
                                                                                      815 ILCS 505/1 et seq..........................................................................................................................10
                                                                                   23
                                                                                      15 U.S.C. § 1681g(f)(7)(A)..................................................................................................8, 10, 12, 17
                                                                                   24
                                                                                      28 U.S.C. § 1332(d) .......................................................................................................................11, 18
                                                                                   25
                                                                                      28 U.S.C. § 1391(c)(2).........................................................................................................................19
                                                                                   26

                                                                                   27 28 U.S.C. § 1391(d) .............................................................................................................................19

                                                                                   28                                      -6-
                                                                                          DEFENDANT’S NOTICE OF MOTION, MOTION, AND MEMORANDUM OF POINTS AND
                                                                                              AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER VENUE OR, IN THE
                                                                                         ALTERNATIVE, STAY PURSUANT TO THE FIRST-TO-FILE RULE AND 28 U.S.C. § 1404(a)
                                                                                                Case 4:18-cv-05424-YGR Document 18 Filed 10/09/18 Page 7 of 26



                                                                                    1 28 U.S.C. § 1391(e)(1)(A) ...................................................................................................................19

                                                                                    2 28 U.S.C. § 1391(e)(1)(B) ...................................................................................................................19

                                                                                    3 28 U.S.C. § 1404(a) .................................................................................................................... passim

                                                                                    4 28 U.S.C. § 1453 ............................................................................................................................11, 18

                                                                                    5
                                                                                         28 U.S.C. § 1711-1715 ..................................................................................................................11, 18
                                                                                    6
                                                                                         Cal. Bus. & Prof. Code § 17200 et seq. ...............................................................................................12
                                                                                    7
                                                                                         Cal. Bus. & Prof. Code § 17500 et seq. ...............................................................................................12
                                                                                    8
                                                                                         Cal. Civ. Code § 1750 et seq................................................................................................................12
                                                                                    9
                                                                                         Ca. Civ. Code § 1785.15.2(a) ....................................................................................................8, 12, 17
                                                                                   10
                                                                                         Rules
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12 Fed. R. Civ. Proc. 41 ............................................................................................................................10
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28                                      -7-
                                                                                          DEFENDANT’S NOTICE OF MOTION, MOTION, AND MEMORANDUM OF POINTS AND
                                                                                              AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER VENUE OR, IN THE
                                                                                         ALTERNATIVE, STAY PURSUANT TO THE FIRST-TO-FILE RULE AND 28 U.S.C. § 1404(a)
                                                                                            Case 4:18-cv-05424-YGR Document 18 Filed 10/09/18 Page 8 of 26



                                                                                    1                          STATEMENT OF THE ISSUES TO BE DECIDED

                                                                                    2          1.     Should this Court transfer this case to the U.S. District Court for the Northern District

                                                                                    3 of Illinois where an earlier filed, related case captioned Sgouros v. TransUnion Interactive, Inc., No.

                                                                                    4 1:14-cv-01850, is pending pursuant to the first-to-file Rule or 28 U.S.C. § 1404(a)?

                                                                                    5          2.     Alternatively, should this Court stay this case pending the resolution of the earlier

                                                                                    6 filed, related case captioned Sgouros v. TransUnion Interactive, Inc., No. 1:14-cv-01850, by the U.S.

                                                                                    7 District Court for the Northern District of Illinois pursuant to the first-to-file Rule?

                                                                                    8                        MEMORANDUM OF POINTS AND AUTHORITIES

                                                                                    9                                        I.      INTRODUCTION
                                                                                   10          This Court should transfer this class action lawsuit to the U.S. District Court for the Northern
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 District of Illinois (“NDIL”) pursuant to the first-to-file rule and 28 U.S.C. § 1404(a). Sgouros v.

                                                                                   12 TransUnion Interactive, Inc., No. 1:14-cv-01850 (“Sgouros”), has been pending in the NDIL since
REED SMITH LLP




                                                                                   13 March 2014.1 Sgouros is based on factual allegations and legal claims that are substantially similar

                                                                                   14 to those asserted here. Sgouros was filed by the same counsel here, on behalf of a putative national

                                                                                   15 class that includes Plaintiff Michael Sporn (“Plaintiff Sporn”) and the members of the putative

                                                                                   16 California class in this case. It also includes the defendant in this case, TransUnion Interactive, Inc.

                                                                                   17 (“TUI”).

                                                                                   18          The claims in both this case and Sgouros are based on TUI’s sale and marketing of a credit

                                                                                   19 score product known as “VantageScore.” The plaintiffs in both cases allege that VantageScore is not

                                                                                   20 useful to consumers in understanding how creditors view them because it uses a scoring model

                                                                                   21 different from the one used to generate FICO scores, which supposedly are relied on by more

                                                                                   22 lenders. The provision of the California Consumer Credit Reporting Agencies Act, Cal. Civ. Code §

                                                                                   23 1785.15.2(a) (“CCCRAA”), at issue in this case is virtually identical to the provision of the federal

                                                                                   24 Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”), at issue in Sgouros. Both complaints

                                                                                   25
                                                                                        1 A copy of the operative Second Amended Class Action Complaint in Sgouros is attached as
                                                                                   26 Exhibit  A to the Declaration of Michael O’Neil, a copy of the Class Action Complaint in this action
                                                                                      is attached as Exhibit B, and a chart showing the similarities between the operative pleadings in the
                                                                                   27 two cases is attached as Exhibit C.

                                                                                   28                                     -8-
                                                                                         DEFENDANT’S NOTICE OF MOTION, MOTION, AND MEMORANDUM OF POINTS AND
                                                                                             AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER VENUE OR, IN THE
                                                                                        ALTERNATIVE, STAY PURSUANT TO THE FIRST-TO-FILE RULE AND 28 U.S.C. § 1404(a)
                                                                                            Case 4:18-cv-05424-YGR Document 18 Filed 10/09/18 Page 9 of 26



                                                                                    1 also rely upon the same online statements to assert violations of similar state consumer-protection

                                                                                    2 statutes based on TUI’s allegedly unlawful sale and marketing of the VantageScore product.

                                                                                    3          This Court should transfer this action to the NDIL pursuant to the first-to-file rule to promote

                                                                                    4 comity between federal district courts, eliminate the risk of inconsistent rulings, and preserve

                                                                                    5 judicial and party resources. A transfer is also warranted under 28 U.S.C. § 1404(a) for the

                                                                                    6 convenience of the parties and witnesses, and in furtherance of the interests of justice. Transferring

                                                                                    7 this case to the NDIL will facilitate coordination of the two cases, including a possible assignment to

                                                                                    8 the Hon. John Z. Lee, who is presiding over Sgouros and is familiar with the factual allegations and

                                                                                    9 legal claims in both cases. Alternatively, the Court should stay this case pending resolution of

                                                                                   10 Sgouros.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11          Moreover, Plaintiff Sporn’s recently-filed motion to remand (ECF 17) in no way impacts the

                                                                                   12 propriety of a transfer. In essence, Plaintiff Sporn contends that this Court lacks jurisdiction under
REED SMITH LLP




                                                                                   13 CAFA because a TUI employee in 2014 stated that TUI’s “headquarters” was in California.

                                                                                   14 However, as TUI will more fully explain in its opposition to the motion to remand, for purposes of

                                                                                   15 diversity jurisdiction, the relevant question is the locus of the defendant’s “nerve center,” which is a

                                                                                   16 distinct legal issue and may or may not be in the same place as an entity’s “headquarters.” See Hertz

                                                                                   17 Corp. v. Friend, 559 U.S. 77, 92-93 (2010). Here, there can be no genuine dispute based on the facts

                                                                                   18 and controlling law that TUI’s “nerve center” is in Illinois – where Plaintiff Sporn’s case could have

                                                                                   19 been brought and should now be transferred. (See ECF 1, ¶ 6.)

                                                                                   20                                         II.    BACKGROUND
                                                                                   21          Sgouros v. TUI, et al.
                                                                                   22          On March 14, 2014, Plaintiff Gary Sgouros (“Plaintiff Sgouros”) filed suit in the NDIL

                                                                                   23 against TUI, TUI’s parent company – Trans Union LLC, and Trans Union LLC’s parent company –

                                                                                   24 TransUnion Intermediate Holdings, Inc. (f/k/a TransUnion Corp). (Sgouros, ECF 1.) By his class

                                                                                   25 action complaint, Plaintiff Sgouros alleged that he purchased a VantageScore from TUI on or about

                                                                                   26 June 10, 2013, based on TUI’s representations that it was used by lenders in making credit decisions.

                                                                                   27 (Sgouros, ECF 1, ¶¶ 7, 13; Ex. A, ¶¶ 18, 19.) After the Court denied the defendants’ motion to

                                                                                   28                                     -9-
                                                                                         DEFENDANT’S NOTICE OF MOTION, MOTION, AND MEMORANDUM OF POINTS AND
                                                                                             AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER VENUE OR, IN THE
                                                                                        ALTERNATIVE, STAY PURSUANT TO THE FIRST-TO-FILE RULE AND 28 U.S.C. § 1404(a)
                                                                                           Case 4:18-cv-05424-YGR Document 18 Filed 10/09/18 Page 10 of 26



                                                                                    1 compel arbitration,2 the defendants moved to dismiss the Amended Complaint, and the Court

                                                                                    2 dismissed several of Plaintiff Sgouros’s claims. (Sgouros, ECF 36, 63, 73.)

                                                                                    3          Plaintiff Sgouros filed the operative Second Amended Complaint on October 6, 2016. (See

                                                                                    4 Ex. A.) The Second Amended Complaint alleges that TUI’s VantageScore product violated Section

                                                                                    5 1681g(f)(7)(A) of the FCRA, which purportedly requires credit reporting agencies to “supply the

                                                                                    6 consumer with a credit score that is derived from a credit scoring model that is widely distributed …

                                                                                    7 in connection with residential real property loans” or “assists the consumer in understanding the

                                                                                    8 credit scoring assessment of the credit behavior of the consumer and predictions about the future

                                                                                    9 credit behavior of the consumer.” (Ex. A, ¶ 88.) Plaintiff Sgouros alleges that TUI violates this

                                                                                   10 provision because its VantageScore product is generated using a credit scoring model different from
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 that used by Fair Isaac Corporation (“FICO”). He alleges that TUI’s VantageScore product is

                                                                                   12 “vastly inferior and of little value to consumers” because FICO scores are used “in over 90% of
REED SMITH LLP




                                                                                   13 United States lending decisions.” (Ex. A, ¶¶ 8, 89-90.) Similarly, pointing to certain statements

                                                                                   14 allegedly made on-line, Plaintiff Sgouros also alleges that TUI violated the Missouri Merchandising

                                                                                   15 Practices Act, Mo. Rev. Stat 407.010 et seq. (“MMPA”) by misrepresenting to consumers on its

                                                                                   16 website and elsewhere that the VantageScore product it sold “was the same credit score relied upon

                                                                                   17 by lenders” when “[i]n truth, the credit scores sold by [TUI] are not those used by the vast majority

                                                                                   18 of lenders.”3 (Ex. A, ¶¶ 3, 8, 106-112.)

                                                                                   19          Plaintiff Sgouros seeks to represent a nationwide putative class of consumers who purchased

                                                                                   20 TUI’s VantageScore product since March 14, 2011. (Ex. A, ¶ 55.) He also seeks to represent a class

                                                                                   21 of Missouri consumers who purchased TUI’s VantageScore product since March 14, 2009. (Ex. A,

                                                                                   22 ¶ 56.)

                                                                                   23

                                                                                   24
                                                                                        2 This order was later affirmed by the Seventh Circuit. (See Sgouros, ECF 62.)
                                                                                   25   3 Plaintiff Sgouros voluntarily dismissed, pursuant to Rule 41 of the Federal Rules of Civil
                                                                                      Procedure, Count II of the Second Amended Complaint, which asserted claims under the Illinois
                                                                                   26 Consumer Fraud and Deceptive Business Practices Act, 815 ILCS 505/1 et seq. (See Sgouros, ECF
                                                                                      100.)
                                                                                   27

                                                                                   28                                     -10-
                                                                                         DEFENDANT’S NOTICE OF MOTION, MOTION, AND MEMORANDUM OF POINTS AND
                                                                                             AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER VENUE OR, IN THE
                                                                                        ALTERNATIVE, STAY PURSUANT TO THE FIRST-TO-FILE RULE AND 28 U.S.C. § 1404(a)
                                                                                           Case 4:18-cv-05424-YGR Document 18 Filed 10/09/18 Page 11 of 26



                                                                                    1         The parties in Sgouros are currently conducting fact discovery. (Declaration of Michael

                                                                                    2 O’Neil, ¶ 5.) The parties have completed several depositions, and Plaintiff Sgouros has indicated

                                                                                    3 that he intends to depose (or re-depose) at least seven persons, the majority of whom are located in

                                                                                    4 Chicago, Illinois. (Id.) The Court has not yet set deadlines for Plaintiff Sgouros to file his motion

                                                                                    5 for class certification or for the parties to file their respective dispositive motions. (Id.) The Court

                                                                                    6 also has not yet scheduled a trial date. (Id.)

                                                                                    7         Sporn v. TUI
                                                                                    8         On July 17, 2018, the same counsel who represents Plaintiff Sgouros, Michael Reese of

                                                                                    9 Reese LLP, filed the instant putative class action against TUI on behalf of Plaintiff Michael Sporn in

                                                                                   10 San Francisco Superior Court. (Ex. B.) Like Plaintiff Sgouros, Plaintiff Sporn alleges that he
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 purchased the VantageScore product from TUI because he believed the credit score “was the same

                                                                                   12 one that lenders use in making the vast majority of consumer lending and credit decisions (i.e., a
REED SMITH LLP




                                                                                   13 FICO score).”4 (Ex. B, ¶¶ 19, 20, 22; see also Ex. A, ¶¶ 18, 19, 27.)

                                                                                   14         On September 4, 2018, TUI timely and properly removed the case to this Court pursuant to

                                                                                   15 the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. §§ 1332(d), 1453, and 1711–1715.

                                                                                   16 (Sporn, ECF 1.) On October 3, 2018, Plaintiff Sporn filed a motion to remand. (Sporn, ECF 17.)

                                                                                   17 Plaintiff Sporn’s motion to remand lacks merit, and TUI will file an opposition to that motion

                                                                                   18 explaining why this Court has jurisdiction over this case under CAFA.

                                                                                   19         The claims in Sporn and Sgouros are based on nearly identical factual allegations regarding

                                                                                   20 TUI’s VantageScore product. Both operative pleadings accuse TUI of (a) “charging consumers for

                                                                                   21 credit scores (the ‘TUI Consumer Credit Scores’) . . . based on a vastly inferior and inaccurate credit

                                                                                   22 model that is essentially useless to consumers” and (b) “misleading consumers concerning the TUI

                                                                                   23 Consumer Credit scores” by “using a significantly different (and greatly inferior) credit scoring

                                                                                   24 system than the credit scoring system” used to generate the FICO scores. (Compare Ex A, ¶ 1, with

                                                                                   25 Ex. B, ¶ 1.)

                                                                                   26
                                                                                       4 Plaintiff Sporn purchased the product three times: on or about October 21, 2015, February 3,
                                                                                   27 2016, and February 22, 2016. (Ex. B, ¶ 20.)

                                                                                   28                                     -11-
                                                                                         DEFENDANT’S NOTICE OF MOTION, MOTION, AND MEMORANDUM OF POINTS AND
                                                                                             AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER VENUE OR, IN THE
                                                                                        ALTERNATIVE, STAY PURSUANT TO THE FIRST-TO-FILE RULE AND 28 U.S.C. § 1404(a)
                                                                                           Case 4:18-cv-05424-YGR Document 18 Filed 10/09/18 Page 12 of 26



                                                                                    1         Both operative pleadings allege that TUI misled consumers to believe that the VantageScore

                                                                                    2 credit scores “were accurate, reliable, and widely used” and were “the same credit score[s] relied

                                                                                    3 upon by lenders.” (Compare Ex. A, ¶¶ 2-3, with Ex. B, ¶ 2.) As support, both pleadings incorporate

                                                                                    4 four of the same screen shots of the same four web pages that purportedly contain the same

                                                                                    5 misrepresentations about the credit scores. (Compare Ex. A, ¶¶ 3-7, with Ex. B, ¶¶ 3-7.) Both

                                                                                    6 pleadings also point to the exact same quotes about credit scores purportedly from TransUnion

                                                                                    7 Senior VP Julie Springer. (Compare Ex. A, ¶ 9, with Ex. B, ¶ 14.) Indeed, dozens of the paragraphs

                                                                                    8 of Plaintiff Sporn’s complaint are copied verbatim (or include only slight variations) from the

                                                                                    9 Second Amended Complaint in Sgouros. (See Ex. C (demonstrating the similarity of allegations in

                                                                                   10 the two operative pleadings).)
                 A limited liability partnership formed in the State of Delaware




                                                                                   11         Plaintiff Sporn’s claims and theories of liability are also very similar to those asserted in

                                                                                   12 Sgouros.5 For example, the CCCRAA provision that Plaintiff Sporn alleges TUI violated – Section
REED SMITH LLP




                                                                                   13 1785.15.2(a) – is virtually identical to Section 1681g(f)(7)(A) of the FCRA, which is at issue in

                                                                                   14 Sgouros. (Compare Ex. A, ¶¶ 88-90, with Ex. B, ¶¶ 52-54.) Likewise, Plaintiff Sporn’s UCL, FAL,

                                                                                   15 and CLRA claims are substantially similar to Plaintiff Sgouros’s MMPA claim – all of which allege

                                                                                   16 that TUI’s misrepresentations to consumers during its sale and marketing of the VantageScore

                                                                                   17 product constitute “unlawful” and “unfair” business practices and/or false or deceptive advertising.

                                                                                   18 (Compare Ex. A, ¶¶ 108-110, with Ex. B, ¶¶ 68-69, 79, 93-101.)

                                                                                   19         Further, while Plaintiff Sporn seeks to represent a putative class of only California residents

                                                                                   20 who purchased the VantageScore product from July 17, 2014 to the present, Plaintiff Sgouros seeks

                                                                                   21 to represent a putative class of all U.S. residents who purchased the VantageScore product from

                                                                                   22 March 14, 2011 to the present. (Ex. A, ¶ 55; Ex. B, ¶ 30.) Accordingly, the alleged California-only

                                                                                   23 class in Sporn (including Plaintiff Sporn himself) would necessarily be included within by the

                                                                                   24 nationwide putative class alleged in Sgouros – the earlier-filed case.

                                                                                   25
                                                                                       5 Plaintiff Sporn asserts claims against TUI for violations of (i) the CCCRAA; (ii) California’s
                                                                                   26 Unfair Competition Law, Cal. Bus. & Prof. Code § 17200 et seq. (“UCL”); (iii) California’s False
                                                                                      Advertising Law, Cal. Bus. & Prof. Code § 17500 et seq. (“FAL”); and (iv) California’s Consumer
                                                                                   27 Legal Remedies Act, Cal. Civ. Code § 1750 et seq. (“LRA”). (Ex. A, ¶¶ 46-104.).

                                                                                   28                                     -12-
                                                                                         DEFENDANT’S NOTICE OF MOTION, MOTION, AND MEMORANDUM OF POINTS AND
                                                                                             AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER VENUE OR, IN THE
                                                                                        ALTERNATIVE, STAY PURSUANT TO THE FIRST-TO-FILE RULE AND 28 U.S.C. § 1404(a)
                                                                                            Case 4:18-cv-05424-YGR Document 18 Filed 10/09/18 Page 13 of 26



                                                                                    1                                             III.    ARGUMENT

                                                                                    2           This Court Should Transfer This Action to the U.S. District Court for the Northern
                                                                                                District of Illinois Pursuant to the First-to-File Rule.
                                                                                    3
                                                                                                This Court should transfer this case to the NDIL pursuant to the first-to-file rule. Sgouros – a
                                                                                    4
                                                                                        putative class action against TUI brought by the same attorneys, based on virtually the same factual
                                                                                    5
                                                                                        allegations and substantially similar theories of liability, and seeking certification of a broader
                                                                                    6
                                                                                        putative class that includes Plaintiff Sporn – has been pending there for over four years. A transfer
                                                                                    7
                                                                                        (or, alternatively, a stay) will promote efficiency by allowing coordination of both cases and avoid
                                                                                    8
                                                                                        duplicative litigation and potentially conflicting rulings on similar issues.
                                                                                    9
                                                                                                The first-to-file rule is a “generally recognized doctrine of federal comity.” Selection Mgmt.
                                                                                   10
                                                                                        Sys., Inc. v. Torus Specialty Ins. Co., No. 4:15-cv-05445-YGR, 2016 WL 304781, at *2 (N.D. Cal.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                        Jan. 26, 2016) (Rogers, J.) (quotation omitted). It provides that “when cases involving the same
                                                                                   12
                                                                                        parties and issues have been filed in two different districts, the second district court has the
REED SMITH LLP




                                                                                   13
                                                                                        discretion to transfer, stay, or dismiss the second case in the interest of efficiency and judicial
                                                                                   14
                                                                                        economy.” Kutob v. L.A. Ins. Agency Franchising, LLC, No. 2:18-cv-01505-APG-PAL, 2018 WL
                                                                                   15
                                                                                        4286171, at *1 (D. Nev. Sept. 7, 2018) (quoting Cedars-Sinai Med. Ctr. v. Shalala, 125 F.3d 765,
                                                                                   16
                                                                                        769 (9th Cir. 1997)). The rule “is primarily meant to alleviate the burden placed on the federal
                                                                                   17
                                                                                        judiciary by duplicative litigation and to prevent the possibility of conflicting judgments.” Selection
                                                                                   18
                                                                                        Mgmt. Sys., Inc., 2016 WL 304781, at *2 (citation omitted). Therefore, this rule “should not be
                                                                                   19
                                                                                        disregarded lightly.” (Id. (quotation and citation omitted).)
                                                                                   20
                                                                                                When deciding whether to apply the rule, “courts should be driven to maximize economy,
                                                                                   21
                                                                                        consistency, and comity.” Kohn Law Grp., Inc. v. Auto Parts Mfg. Miss., Inc., 787 F.3d 1237, 1240
                                                                                   22
                                                                                        (9th Cir. 2015) (quotation and citation omitted). Accordingly, “a court analyzes three factors:
                                                                                   23
                                                                                        chronology of the lawsuits, similarity of the parties, and similarity of the issues.” Id. (citing
                                                                                   24
                                                                                        Alltrade, Inc. v. Uniweld Prods., Inc., 946 F.2d 622, 625 (9th Cir. 1991)). If, after analyzing these
                                                                                   25
                                                                                        three factors, the district court concludes that a transfer is appropriate, it has the discretion to transfer
                                                                                   26
                                                                                        the later-filed case only to another “district or division where it might have been brought.” 28
                                                                                   27

                                                                                   28                                     -13-
                                                                                         DEFENDANT’S NOTICE OF MOTION, MOTION, AND MEMORANDUM OF POINTS AND
                                                                                             AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER VENUE OR, IN THE
                                                                                        ALTERNATIVE, STAY PURSUANT TO THE FIRST-TO-FILE RULE AND 28 U.S.C. § 1404(a)
                                                                                           Case 4:18-cv-05424-YGR Document 18 Filed 10/09/18 Page 14 of 26



                                                                                    1 U.S.C. § 1404(a); see also In re Bozic, 888 F.3d 1048, 1054 (9th Cir. 2018). Here, this Court should

                                                                                    2 transfer this case to the NDIL pursuant to the first-to-file rule because all applicable factors have

                                                                                    3 been satisfied.

                                                                                    4          1.       Sgouros Was Filed Before Sporn
                                                                                    5          The first factor – the chronology of the actions – is met because this case was filed after

                                                                                    6 Sgouros was filed in the NDIL. See Selection Mgmt. Sys, Inc., 2016 WL 304781, at *2 (“The first

                                                                                    7 factor simply requires that the case in question was filed later in time.” (citation omitted)). Here,

                                                                                    8 Sgouros was filed on March 14, 2014. (See supra at 6.) This action was filed on July 17, 2018 –

                                                                                    9 more than four years after Sgouros was filed. (See supra at 8.)

                                                                                   10          2.       The Parties Are Substantially Similar
                 A limited liability partnership formed in the State of Delaware




                                                                                   11          The second factor – the similarity of the parties – is also met because the putative classes

                                                                                   12 alleged in both cases overlap (indeed, Plaintiff Sporn is a member of the putative nationwide class in
REED SMITH LLP




                                                                                   13 Sgouros), and TUI is a defendant in both cases. “[T]he first-to-file rule requires only substantial

                                                                                   14 similarity of parties.” Kohn Law Grp, Inc., 787 F.3d at 1240 (collecting cases); see also Pac. Coast

                                                                                   15 Breaker, Inc. v. Connecticut Elec., Inc., No. 10-3134-KJM-EFB, 2011 WL 2073796, at *3 (E.D. Cal.

                                                                                   16 May 24, 2011) (“The rule is satisfied if some [of] the parties in one matter are also in the other

                                                                                   17 matter, regardless of whether there are additional, unmatched parties in one or both matters.”).

                                                                                   18 “[P]roposed classes in class action lawsuits are substantially similar where both classes seek to

                                                                                   19 represent at least some of the same individuals.” Wallerstein v. Dole Fresh Vegetables, Inc., 967 F.

                                                                                   20 Supp. 2d 1289, 1296 (N.D. Cal. 2013) (Rogers, J.) (citing Adoma v. Univ. of Phoenix, Inc., 711 F.

                                                                                   21 Supp. 2d 1142, 1147 (E.D. Cal. 2010) (collecting cases)).

                                                                                   22          Here, the plaintiffs are substantially similar because Plaintiff Sporn is a member of the

                                                                                   23 putative nationwide class alleged in Sgouros. (See supra at 9.) Further, the California-only putative

                                                                                   24 class Plaintiff Sporn seeks to represent is subsumed by the nationwide putative class alleged in

                                                                                   25 Sgouros. (See supra at 9.) Indeed, the putative class alleged in Sgouros is all consumers who

                                                                                   26 purchased VantageScore credit scores from TUI since March 14, 2011, while the class alleged here

                                                                                   27 is all consumers in California who purchased this same product from TUI since July 14, 2014.

                                                                                   28                                     -14-
                                                                                         DEFENDANT’S NOTICE OF MOTION, MOTION, AND MEMORANDUM OF POINTS AND
                                                                                             AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER VENUE OR, IN THE
                                                                                        ALTERNATIVE, STAY PURSUANT TO THE FIRST-TO-FILE RULE AND 28 U.S.C. § 1404(a)
                                                                                           Case 4:18-cv-05424-YGR Document 18 Filed 10/09/18 Page 15 of 26



                                                                                    1 Therefore, the plaintiffs are substantially the same. See Koehler v. Pepperidge Farm, Inc., No. 13-

                                                                                    2 cv-02644-YGR, 2013 WL 4806895, at *4 (N.D. Cal. Sept. 9, 2013) (Rogers, J.) (finding parties in

                                                                                    3 earlier-filed class action alleging nationwide class of consumers who purchased a product were

                                                                                    4 substantially similar to parties in later-filed class action alleging California-only class of consumers

                                                                                    5 who purchased same product); Hill v. Robert’s Am. Gourmet Food, LLC, No. 13-cv-00696-YGR,

                                                                                    6 2013 WL 3476801, at *4 (N.D. Cal. July 10, 2013) (Rogers, J.) (same).

                                                                                    7          The parties are also substantially similar because TUI is a defendant in both cases. See

                                                                                    8 Cadenasso v. Metro. Life Ins. Co., No. 13-cv-05491-JST, 2014 WL 1510853, at *10 (N.D. Cal. Apr.

                                                                                    9 15, 2014) (finding parties substantially similar where defendants were same but state-specific

                                                                                   10 putative classes did not overlap); accord Granillo v. FCA U.S. LLC, No. 15-02017-VAP (DTB),
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 2016 WL 8814351, at *4 (E.D. Cal. Jan. 11, 2016). As with the putative classes, the defendants

                                                                                   12 need not be identical; some overlap is sufficient. See Kohn Law Grp., 787 F.3d at 1240 (rejecting
REED SMITH LLP




                                                                                   13 argument “that the parties are not substantially similar” where a defendant in the earlier-filed action

                                                                                   14 was not named in the later-filed action); Alltrade, 946 F.2d at 624, 624 n.3, 629 (same); Prime

                                                                                   15 Healthcare Servs., Inc. v. Servs. Emps. Int’l Union, No. 14-CV-3831 YGR, 2014 WL 5422631, at

                                                                                   16 *2-3 (N.D. Cal. Oct. 24, 2014) (Rogers, J.) (finding parties substantially similar despite absence of

                                                                                   17 certain defendants from later-filed action and addition of new defendants to later-filed action).

                                                                                   18          Although Plaintiff Sporn did not also name TUI’s parent companies as defendants, their

                                                                                   19 alleged role in Sgouros was limited. There, Plaintiff acknowledged that TUI actually sells the

                                                                                   20 VantageScore product, but nevertheless sued its parent companies because he “believes” TransUnion

                                                                                   21 Intermediate Holdings, Inc. provides the VantageScore product through TUI, and that Trans Union

                                                                                   22 LLC assists them in doing so. (Ex. A, ¶¶ 78, 81.). Their absence from Sporn does not make the

                                                                                   23 cases dissimilar.

                                                                                   24          3.     The Factual and Legal Issues Are Substantially Similar
                                                                                   25          The third factor – similarity of the issues – is met because both actions arise from the same

                                                                                   26 factual allegations and are based on similar theories of liability regarding TUI’s VantageScore

                                                                                   27 product. As with the parties, “[t]he issues in both cases also need not be identical, only substantially

                                                                                   28                                     -15-
                                                                                         DEFENDANT’S NOTICE OF MOTION, MOTION, AND MEMORANDUM OF POINTS AND
                                                                                             AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER VENUE OR, IN THE
                                                                                        ALTERNATIVE, STAY PURSUANT TO THE FIRST-TO-FILE RULE AND 28 U.S.C. § 1404(a)
                                                                                           Case 4:18-cv-05424-YGR Document 18 Filed 10/09/18 Page 16 of 26



                                                                                    1 similar.” Kohn Law Grp., Inc., 787 F.3d at 1240-41 (collecting cases). To make this determination,

                                                                                    2 courts “look at whether there is ‘substantial overlap’ between the two suits.” Id. at 1241 (citation

                                                                                    3 omitted); see also Inherent.com v. Martindale-Hubbell, 420 F. Supp. 2d 1093, 1099 (N.D. Cal.

                                                                                    4 2006) (noting cases were substantially similar despite asserting different claims because rulings in

                                                                                    5 later-filed case “will be intimately intertwined with the factual and legal considerations” at issue in

                                                                                    6 the earlier-filed case). Notably, the “similarity of the issues” factor “does not require total

                                                                                    7 uniformity of claims but rather focuses on the underlying factual allegations.” Zimmer v. Dometic

                                                                                    8 Corp., No. 2:17-cv-06913 ODW (MRWx), 2018 WL 1135634, at *4 (C.D. Cal. Feb. 22, 2018)

                                                                                    9 (citations omitted) (emphasis added).

                                                                                   10         The core factual allegations are the same in both Sporn and Sgouros. Both lawsuits allege
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 that the scores provided by TUI do not satisfy the identical requirements of analogous federal and

                                                                                   12 state statues because they are not scores used by a majority of lenders. The claims in both cases are
REED SMITH LLP




                                                                                   13 also premised on TUI’s sale and allegedly deceptive marketing of its VantageScore product – a

                                                                                   14 product that Plaintiff Sporn and Plaintiff Sgouros both uniformly allege is based on different scoring

                                                                                   15 model than that used by the majority of lenders and is therefore “essentially useless to consumers.”

                                                                                   16 (Compare Ex. A, ¶ 1, with Ex. B, ¶ 1); see also Koehler, 2013 WL 4806895, at *5 (finding

                                                                                   17 similarity-of-issues factor met where both cases based on same marketing statements regarding same

                                                                                   18 product); Wallerstein, 967 F. Supp. 2d at 1296-97 (same); Hill, 2013 WL 3476801, at *4-5 (same);

                                                                                   19 Papaleo v. Cingular Wireless Corp., No. C-07-1234 MMC, 2007 WL 1238713, at *1 (N.D. Cal.

                                                                                   20 Apr. 26, 2007) (transferring later-filed case to court hearing earlier-filed case where both cases were

                                                                                   21 “based on the imposition of the same $18 charge”).

                                                                                   22         Further, the underlying factual allegations are virtually identical. For example, both

                                                                                   23 complaints cite to the same text of the same webpages, and point to the same quotes from the same

                                                                                   24 TransUnion LLC employee. (See supra at 9.) And both plaintiffs allege they purchased the

                                                                                   25 VantageScore product because they believed it was the credit score used by the majority of lenders,

                                                                                   26 but claim the score is “useless.” (See supra at 8.) The “substantial similarity” requirement is easily

                                                                                   27

                                                                                   28                                     -16-
                                                                                         DEFENDANT’S NOTICE OF MOTION, MOTION, AND MEMORANDUM OF POINTS AND
                                                                                             AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER VENUE OR, IN THE
                                                                                        ALTERNATIVE, STAY PURSUANT TO THE FIRST-TO-FILE RULE AND 28 U.S.C. § 1404(a)
                                                                                            Case 4:18-cv-05424-YGR Document 18 Filed 10/09/18 Page 17 of 26



                                                                                    1 met here. See Kohn Law Grp., Inc., 787 F.3d at 1241 (finding substantially similar issues where

                                                                                    2 “[t]he question [the plaintiff] asks the [Court] to resolve is at the ‘heart’ of the [earlier filed action]”).

                                                                                    3          The legal issues in the two suits are also substantially similar even though they are based on

                                                                                    4 different statutes. Indeed, the introductory paragraphs of both complaints summarize the claims in

                                                                                    5 nearly identical language. (Compare Ex. A, ¶ 1, with Ex. B, ¶ 1.) Further, Plaintiff Sporn alleges a

                                                                                    6 violation of Section 1785.15.2 of the CCCRAA, which is virtually identical to FCRA Section

                                                                                    7 1681g(f)(7)(A), the provision at issue in Sgouros. (See supra at 7, 9.) Both statutes require

                                                                                    8 consumer reporting agencies to supply consumers “with a credit score that is derived from a credit

                                                                                    9 scoring model that is widely distributed to users by that consumer credit reporting agency” or “with

                                                                                   10 a credit score that assists the consumer in understanding” his or her credit. 15 U.S.C. §
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 1681g(f)(7)(a); CCCRAA § 1785.15.2(a). Therefore, the legal issue presented in both cases is

                                                                                   12 necessarily the same: whether the TUI Vantage Score product complies with these requirements.
REED SMITH LLP




                                                                                   13          Moreover, the state law unfair competition and false advertising claims in both cases are all

                                                                                   14 based on similar legal theories that TUI’s sale and marketing the VantageScore product was unfair

                                                                                   15 and deceptive. (See supra at 7, 9.) Accordingly, even though the claims are asserted under differing

                                                                                   16 state laws, they are substantially similar. See Zimmer, 2018 WL 1135634, at *4 (“While this action

                                                                                   17 raises some unique state law claims …, the factual allegations giving rise to these claims and the

                                                                                   18 central theories of liability are identical to those in [the first-filed action].”); Koehler, 2013 WL

                                                                                   19 4806895, at *5 (finding two lawsuits to be substantially similar where both lawsuits arose from the

                                                                                   20 same allegedly misleading conduct, even though the lawsuits asserted claims under different state

                                                                                   21 laws); Schwartz v. Frito-Lay N. Am., No. C-12-02740 (EDL), 2012 WL 8147135, at *3 (N.D. Cal.

                                                                                   22 Sept. 12, 2012) (same).

                                                                                   23          4.      Sporn Could Have Been Filed in the NDIL
                                                                                   24          The final requirement of the first-to-file rule – that the case could have been brought in the

                                                                                   25 NDIL – is also met. See In re Bozic, 888 F.3d at 1054 (courts can transfer cases pursuant to the first-

                                                                                   26 to-file rule only to “any other district or division where it might have been brought”) (quoting 28

                                                                                   27 U.S.C. § 1404(a) and citing Van Dusen v. Barrack, 376 U.S. 612, 616 (1964)); accord Kutob, 2018

                                                                                   28                                     -17-
                                                                                         DEFENDANT’S NOTICE OF MOTION, MOTION, AND MEMORANDUM OF POINTS AND
                                                                                             AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER VENUE OR, IN THE
                                                                                        ALTERNATIVE, STAY PURSUANT TO THE FIRST-TO-FILE RULE AND 28 U.S.C. § 1404(a)
                                                                                            Case 4:18-cv-05424-YGR Document 18 Filed 10/09/18 Page 18 of 26



                                                                                    1 WL 4286171, at *3. The transferee court meets this requirement if: (1) it would have subject-matter

                                                                                    2 jurisdiction; (2) defendants would be subject to personal jurisdiction; and (3) venue would be proper.

                                                                                    3 Martin v. Global Tel*Link Corp., No. 15-cv-00449-YGR, 2015 WL 2124379, at *3 (N.D. Cal. May

                                                                                    4 6, 2015) (Rogers, J.) (citation omitted).

                                                                                    5          The NDIL satisfies each of these three requirements. First, the NDIL has subject-matter

                                                                                    6 jurisdiction pursuant to CAFA. (See Sporn, ECF 1, ¶¶ 4-8.) Diversity exists because Plaintiff Sporn

                                                                                    7 is a citizen of California, and TUI, the only defendant, is a citizen of Delaware and Illinois. (Id., ¶

                                                                                    8 6.) The alleged putative class exceeds 100 putative class members. (Id., ¶ 7.) And, given the

                                                                                    9 alleged number of class members and the relief sought, the amount in controversy exceeds CAFA’s

                                                                                   10 $5 million amount-in-controversy requirement. (Id., ¶ 8.)
                 A limited liability partnership formed in the State of Delaware




                                                                                   11          Second, TUI is subject to personal jurisdiction in the NDIL because its “nerve center” is in

                                                                                   12 Illinois. (See id., ¶ 6); see also Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915,
REED SMITH LLP




                                                                                   13 924 (2011) (general personal jurisdiction exists for a company in the state of its principal pace of

                                                                                   14 business); Hertz, 559 U.S. at 92-93 (principal place of business is “where a corporation’s officers

                                                                                   15 direct, control, and coordinate the corporation’s activities,” also referred to as its “nerve center”).

                                                                                   16 TUI’s three directors (i.e., its President, its Executive Vice President – Chief Financial Officer, and

                                                                                   17 its Executive Vice President and Assistant Secretary) primarily work and live in Illinois. (See ECF

                                                                                   18 1, ¶ 6.) Further, TUI’s administrative functions, i.e., accounting payroll, and human resources, are

                                                                                   19 located in Illinois. (See id.); see also Pac. Am. Fish Co. v. Linkfresh, Inc., No. CV 17-6999-R, 2018

                                                                                   20 WL 376691, at *1 (C.D. Cal. Jan. 10, 2018) (principal place of business was where five of seven

                                                                                   21 board members were located and “ma[de] strategic and operational decisions about Defendant’s

                                                                                   22 business” and where “Defendant’s employment, accounting, and payroll activities are maintained

                                                                                   23 and directed”). Moreover, TUI’s 2018 filings with the Secretaries of State of California and Illinois

                                                                                   24 identify an address in Illinois as its “principal executive office” and “principal address,”

                                                                                   25 respectively, and each of the five (5) officers and directors identified on the filings are listed as

                                                                                   26 working at that same Illinois address. (See ECF 1, ¶ 6.)

                                                                                   27

                                                                                   28                                     -18-
                                                                                         DEFENDANT’S NOTICE OF MOTION, MOTION, AND MEMORANDUM OF POINTS AND
                                                                                             AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER VENUE OR, IN THE
                                                                                        ALTERNATIVE, STAY PURSUANT TO THE FIRST-TO-FILE RULE AND 28 U.S.C. § 1404(a)
                                                                                           Case 4:18-cv-05424-YGR Document 18 Filed 10/09/18 Page 19 of 26



                                                                                    1          Finally, venue is proper in the NDIL pursuant to 28 U.S.C. §§ 1391(c)(2), (d), and (e)(1)(A)

                                                                                    2 because TUI’s “never center” is in Chicago. (See Sporn, ECF 1, ¶ 6.) In addition, pursuant to 28

                                                                                    3 U.S.C. § 1391(e)(1)(B), “a substantial part of the events or omissions giving rise to the claim”

                                                                                    4 allegedly occurred in the NDIL. (See Ex. A, ¶¶ 15 (“[T]he misrepresentations and marketing at issue

                                                                                    5 here were created and/or approved in Illinois from Defendants’ headquarters in Chicago.”), 16

                                                                                    6 (“[T]he transaction between Plaintiff, other consumers, and Transunion took place in Illinois through

                                                                                    7 the internet.”). Notably, TUI did not contest that the NDIL had personal jurisdiction over it or that

                                                                                    8 venue was improper in Sgouros. (See generally Sgouros.)

                                                                                    9          Although Plaintiff Sporn’s motion for remand (ECF 17) challenges this Court’s subject-

                                                                                   10 matter jurisdiction over this case, that challenge fails. The sole basis for Plaintiff Sporn’s motion to
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 remand is a statement in 2014, by a TUI employee that TUI’s “headquarters” was in California.

                                                                                   12 (ECF 17 at 3, 5-8.) However, a corporation’s residence is determined based on the location of its
REED SMITH LLP




                                                                                   13 “nerve center,” which is a distinct concept and may not be the same place as the corporation’s

                                                                                   14 “headquarters.” See Hertz, 559 U.S. at 93 (headquarters and “nerve center” not always same); see

                                                                                   15 also Cent. W. Va. Energy Co., Inc. V. Mountain State Carbon, LLC, 636 F.3d 101, 105 (4th Cir.

                                                                                   16 2011) (principal place of business was in Michigan, where major corporate decisions were made,

                                                                                   17 even though headquarters was in West Virginia, where day-to-day operations took place). Here, as

                                                                                   18 will be explained more fully in TUI’s response to the motion to remand, the unchallenged facts set

                                                                                   19 forth in TUI’s notice of removal demonstrate that TUI’s “nerve center” clearly is in Illinois.

                                                                                   20          5.     None of the Exceptions to the First-to-File Rule Apply
                                                                                   21          The Ninth Circuit has held that the first-to-file rule “should not be disregarded lightly.”

                                                                                   22 Church of Scientology of Cal. v. U.S. Dep’t of the Army, 611 F.2d 738, 750 (9th Cir. 1979),

                                                                                   23 overruled on other grounds by Animal Legal Defense Fund v. U.S. Food & Drug Admin., 836 F.3d

                                                                                   24 987 (9th Cir. 2016). Courts, however, have made exceptions to the first-to-file rule where there was

                                                                                   25 evidence of “bad faith, … anticipatory suit, and forum shopping.” Interpret, LLC v. Crupnick, No.

                                                                                   26 2:18-CV-03140-ODW (Ex), 2018 WL3155118, at *3 (C.D. Cal. June 25, 2018) (quoting Alltrade,

                                                                                   27

                                                                                   28                                     -19-
                                                                                         DEFENDANT’S NOTICE OF MOTION, MOTION, AND MEMORANDUM OF POINTS AND
                                                                                             AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER VENUE OR, IN THE
                                                                                        ALTERNATIVE, STAY PURSUANT TO THE FIRST-TO-FILE RULE AND 28 U.S.C. § 1404(a)
                                                                                            Case 4:18-cv-05424-YGR Document 18 Filed 10/09/18 Page 20 of 26



                                                                                    1 Inc., 946 F.2d at 628)). Here, none of these exceptions apply as TUI did not file suit and therefore

                                                                                    2 could not have engaged in forum shopping or other bad faith conduct.

                                                                                    3          In sum, all factors applicable to the first-to-file determination favor a transfer of this case to

                                                                                    4 the NDIL, and a transfer would advance the purposes of the rule. See Hill, 2013 WL 3476801, at *5

                                                                                    5 (transferring later-filed case pursuant to first-to-file rule where transfer would “serve the purpose of

                                                                                    6 the first-to-file rule in promoting judicial efficiency and avoiding the possibility of conflicting

                                                                                    7 judgments”). Allowing this action to run parallel in this Court to Sgouros would waste judicial and

                                                                                    8 party resources and risk “the embarrassment of conflicting judgments.” Conversely, significant

                                                                                    9 economies will be achieved by allowing the NDIL – which is already well familiar with the factual

                                                                                   10 allegations and claims asserted and has issued several discovery rulings – to manage both actions.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Moreover, Sgouros is still in the discovery stage, such that transfer of Sporn to the NDIL is unlikely

                                                                                   12 to significantly hinder the progress of either case. To the contrary, if the case is transferred to the
REED SMITH LLP




                                                                                   13 NDIL, discovery efforts in both cases can be coordinated. See Wallerstein, 967 F. Supp. 2d at 1297-

                                                                                   14 98 (transferring where later-filed action not likely to hinder progress of earlier-filed case and where

                                                                                   15 discovery in two actions could be “coordinated with ease”).

                                                                                   16          6.      Alternatively, this Court should stay Sporn.
                                                                                   17          If this Court elects not to transfer this case to the NDIL, it should nevertheless stay Sporn

                                                                                   18 pending the resolution of Sgouros. As noted, allowing the cases to be litigated simultaneously on

                                                                                   19 two separate fronts would effectively guarantee duplication of discovery efforts. In addition, given

                                                                                   20 the procedural posture of Sgouros, there would be an obvious risk of conflicting rulings on the scope

                                                                                   21 of discovery, class certification, and the merits. For example, if Judge Lee grants summary

                                                                                   22 judgment in favor of TUI because he rules that TUI’s VantageScore product complies with the law,

                                                                                   23 that ruling would necessarily inform this Court’s ruling on whether that product complies with

                                                                                   24 virtually the same requirements imposed by the CCCRAA. Similarly, a determination of whether

                                                                                   25 the alleged marketing at issue is deceptive or unfair under Missouri law could not be reconciled with

                                                                                   26 a contrary ruling under California law. Accordingly, a stay pending the resolution of Sgouros is

                                                                                   27 proper. See Kohn Law Grp., Inc., 787 F.3d at 1239-41 (affirming district court order staying later-

                                                                                   28                                     -20-
                                                                                         DEFENDANT’S NOTICE OF MOTION, MOTION, AND MEMORANDUM OF POINTS AND
                                                                                             AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER VENUE OR, IN THE
                                                                                        ALTERNATIVE, STAY PURSUANT TO THE FIRST-TO-FILE RULE AND 28 U.S.C. § 1404(a)
                                                                                            Case 4:18-cv-05424-YGR Document 18 Filed 10/09/18 Page 21 of 26



                                                                                    1 filed case pursuant to first-to-file rule); see also In re Com21, Inc., 357 B.R. 802, 810 (N.D. Cal.

                                                                                    2 2006) (staying, rather than transferring or dismissing case, pursuant to first-to-file rule).

                                                                                    3          Transfer of this Action to the U.S. District Court for the Northern District of Illinois Is
                                                                                               Also Warranted Pursuant to 28 U.SC. § 1404(a).
                                                                                    4
                                                                                               A transfer of this case to the NDIL is also warranted for the convenience of the parties and in
                                                                                    5
                                                                                        the interests of justice pursuant to 28 U.S.C. § 1404(a). Compare Martin, 2015 WL 2124379, at *6
                                                                                    6
                                                                                        (finding transfer appropriate under Section 1404(a) and, therefore, noting court did not have to also
                                                                                    7
                                                                                        rule on arguments under first-to-file rule), with Prime Healthcare Servs., Inc., 2014 WL 5422631, at
                                                                                    8
                                                                                        *4 (finding transfer appropriate under first-to-file rule and, therefore, noting that the court need not
                                                                                    9
                                                                                        also rule on arguments under Section 1404(a)). A district court has broad discretion to transfer any
                                                                                   10
                                                                                        civil action to “any other district or division where it might have been brought” pursuant to 28
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                        U.S.C. § 1404(a) “for the convenience of the parties and witnesses” and “in the interest of justice.”
                                                                                   12
                                                                                        Jones v. GNC Franchising, Inc., 211 F.3d 495, 498 (9th Cir. 2000). “The purpose of Section
REED SMITH LLP




                                                                                   13
                                                                                        1404(a) is ‘to prevent waste ‘of time, energy, and money’ and ‘to protect litigants, witnesses and the
                                                                                   14
                                                                                        public against unnecessary inconvenience and expense.’’” Morgan Hill Concerned Parents Assoc.
                                                                                   15
                                                                                        v. Cal. Dep’t of Educ., No. 2:11-cv-3471 KJM AC, 2018 WL 2716900, at *2 (E.D. Cal. June 6,
                                                                                   16
                                                                                        2018) (quoting Van Dusen, 376 U.S. at 616).
                                                                                   17
                                                                                               Courts utilize a two-step analysis to determine if transfer is warranted: “[t]he court first
                                                                                   18
                                                                                        determines whether the case could have been brought in the transferee forum and then considers the
                                                                                   19
                                                                                        convenience of the parties and witnesses and the interests of justice.” Id. (citing 28 U.S.C. §
                                                                                   20
                                                                                        1404(a)). Here, the first step of this analysis favors transfer because this case could have been
                                                                                   21
                                                                                        brought in the NDIL. (See supra at 17-19.) In determining whether the second step is met, in the
                                                                                   22
                                                                                        NDCAL,
                                                                                   23

                                                                                   24          courts typically consider the following factors: (1) plaintiffs’ choice of forum,
                                                                                               (2) convenience of the parties, (3) convenience of the witnesses, (4) ease of access to
                                                                                   25
                                                                                               the evidence, (5) familiarity of each forum with the applicable law, (6) feasibility of
                                                                                   26          consolidation with other claims, (7) any local interest in the controversy, and
                                                                                               (8) the relative court congestion and time to trial in each forum.
                                                                                   27

                                                                                   28                                     -21-
                                                                                         DEFENDANT’S NOTICE OF MOTION, MOTION, AND MEMORANDUM OF POINTS AND
                                                                                             AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER VENUE OR, IN THE
                                                                                        ALTERNATIVE, STAY PURSUANT TO THE FIRST-TO-FILE RULE AND 28 U.S.C. § 1404(a)
                                                                                           Case 4:18-cv-05424-YGR Document 18 Filed 10/09/18 Page 22 of 26



                                                                                    1 State v. Bur. of Land Mgmt., Nos. 18-cv-00521-HSG, 18-cv-00524-HSG, 2018 WL 3439453, at *2

                                                                                    2 (N.D. Cal. July 17, 2018) (collecting cases); see also Jones, 211 F.3d at 498-99 (listing similar

                                                                                    3 factors courts may consider when determining whether to transfer a case). However, “[n]o single

                                                                                    4 factor is dispositive, and a district court has broad discretion to adjudicate motions for transfer on a

                                                                                    5 case-by-case basis.” Morgan Hill Concerned Parents Assoc., 2018 WL 2716900, at *2 (quotation

                                                                                    6 omitted).

                                                                                    7          1.      Plaintiff’s Choice of Forum
                                                                                    8          Plaintiff’s choice of forum in California state court should be afforded minimal weight.

                                                                                    9 While the plaintiff’s choice of forum is typically entitled to significant weight under Section

                                                                                   10 1404(a), see Peters v. Wells Fargo Bank, N.A., No. 17-cv-04367-JST, 2018 WL 398238, at *2-3
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 (N.D. Cal. Jan. 12, 2018), that is not the case where, as here,

                                                                                   12          (i)     the plaintiff sues on behalf of a putative class, Martin, 2015 WL 2124379, at *4
REED SMITH LLP




                                                                                                       (citing Lou v. Belzberg, 834 F.2d 730, 739 (9th Cir. 1987));
                                                                                   13

                                                                                   14          (ii)    “the conduct giving rise to the claims occurred in a different forum” than where the
                                                                                                       case was filed. Mays v. Wal-Mart Stores, Inc., No. 17-CV-07174-LHK, 2018 WL
                                                                                   15                  1400468, at *3 (N.D. Cal. Mar. 19, 2018) (citing Lou, 834 F.2d at 739);

                                                                                   16          (iii)   there is a related case – based on similar facts and theories of liability – pending in
                                                                                                       another court involving similar parties, see Papaleo, 2007 WL 1238713, at *1;
                                                                                   17
                                                                                               (iv)    the chosen forum is the result of improper forum shopping, Williams v. Bowman, 157
                                                                                   18                  F. Supp. 2d 1103, 1106 (N.D. Cal. 2001); and
                                                                                   19
                                                                                               (v)     the defendant removed the action from the plaintiff’s chosen state-court venue to the
                                                                                   20                  federal district court encompassing that state court, see First Fin. Bank v. CS Assets,
                                                                                                       LLC, No. 08-0731-WS-M, 2009 WL 1211360, at *6 (S.D. Ala. May 4, 2009).
                                                                                   21

                                                                                   22          Here, Plaintiff Sporn seeks to represent a putative class. (See generally Ex. B.) In addition,

                                                                                   23 Plaintiff Sgouros specifically alleged that the “misrepresentations and marketing at issue here were

                                                                                   24 created and/or approved of in Illinois from Defendants’ headquarters in Chicago” and “the

                                                                                   25 transaction between Plaintiff, other consumers and Transunion took place in Illinois through the

                                                                                   26 internet.” (Ex. A, ¶¶ 15-16.) And while Plaintiff Sporn’s complaint is conspicuously silent on

                                                                                   27 where TUI’s alleged actions occurred, TUI’s “nerve center” is in Chicago, Illinois. (See Sporn, ECF

                                                                                   28                                     -22-
                                                                                         DEFENDANT’S NOTICE OF MOTION, MOTION, AND MEMORANDUM OF POINTS AND
                                                                                             AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER VENUE OR, IN THE
                                                                                        ALTERNATIVE, STAY PURSUANT TO THE FIRST-TO-FILE RULE AND 28 U.S.C. § 1404(a)
                                                                                           Case 4:18-cv-05424-YGR Document 18 Filed 10/09/18 Page 23 of 26



                                                                                    1 1, ¶ 6.) Further, the claims asserted here and in Sgouros are based on virtually identical factual

                                                                                    2 allegations, assert similar theories of liability and involve substantially similar parties. (See supra at

                                                                                    3 14-17.) Accordingly, the filing of Sporn by the same counsel from Sgouros smacks of forum

                                                                                    4 shopping and weighs in favor of a transfer. Plaintiff Sporn’s counsel originally elected to sue TUI in

                                                                                    5 the NDIL. Counsel’s apparent dissatisfaction with how Sgouros is progressing, or the Court’s

                                                                                    6 discovery rulings in that case, does not permit counsel to get a second chance at discovery from TUI

                                                                                    7 in this Court. Finally, as TUI removed this case, the NDCAL was not Plaintiff Sporn’s chosen

                                                                                    8 venue. Therefore, Plaintiff’s chosen forum does not weigh against transferring this case to the

                                                                                    9 NDIL.

                                                                                   10          2.     Convenience of Parties and Witnesses
                 A limited liability partnership formed in the State of Delaware




                                                                                   11          The convenience of the parties and witnesses will be served by a transfer to the NDIL. As to

                                                                                   12 the parties, TUI has its “nerve center” in Chicago, Illinois so the NDIL will necessarily be more
REED SMITH LLP




                                                                                   13 convenient for it. (Sporn, ECF 1, ¶ 6.) In addition, the NDIL will be more convenient for TUI

                                                                                   14 because it is defending the related Sgouros action there. See Martin, 2015 WL 2124379, at *4

                                                                                   15 (noting district was more convenient to defendant where it was defending related lawsuits). Indeed,

                                                                                   16 the only connection to the NDCAL appears to be that Plaintiff Sporn – who is an absent class

                                                                                   17 member in Sgouros – resides here. (Ex. B, ¶ 19.) However, the NDIL does not present an

                                                                                   18 inconvenient forum for him as TUI can depose him in his home forum.

                                                                                   19          The location and convenience of witnesses – the most significant factor in this analysis – also

                                                                                   20 weighs in favor of transferring to the NDIL. See Martin, 2015 WL 2124379, at *4. Plaintiff Sporn

                                                                                   21 has specifically identified Julie Springer, the Chief Marketing Officer of non-party Trans Union

                                                                                   22 LLC, as a key witness in his pleading. (Ex. B, ¶ 14.) She is located in Chicago, IL. (Declaration of

                                                                                   23 Michael O’Neil, ¶ 6); see also Martin, 2015 WL 2124379, at *4 (noting “convenience of non-party

                                                                                   24 witnesses is more important than the convenience of the parties”). Her deposition has not yet been

                                                                                   25 taken in Sgouros and, therefore, can be scheduled concurrently with her deposition in this case.

                                                                                   26          Further, of the five depositions that Plaintiff Sgouros has taken, three of the witnesses were

                                                                                   27 located in Chicago, Illinois, and none were located in the NDCAL. (Id., ¶ 6.) The majority of the

                                                                                   28                                     -23-
                                                                                         DEFENDANT’S NOTICE OF MOTION, MOTION, AND MEMORANDUM OF POINTS AND
                                                                                             AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER VENUE OR, IN THE
                                                                                        ALTERNATIVE, STAY PURSUANT TO THE FIRST-TO-FILE RULE AND 28 U.S.C. § 1404(a)
                                                                                           Case 4:18-cv-05424-YGR Document 18 Filed 10/09/18 Page 24 of 26



                                                                                    1 additional witnesses that Plaintiff Sgouros has indicated he would like to depose are also located in

                                                                                    2 Chicago, Illinois. (Id., ¶ 5); see also Papaleo, 2007 WL 1238713, at *2 (transfer to court hearing

                                                                                    3 related case is more convenient for third-party witnesses “because such witness would not be

                                                                                    4 required to engage in duplicative litigation or travel to two different forums to attend court

                                                                                    5 proceedings”) (citation omitted). Therefore, the convenience of the parties and witnesses weighs

                                                                                    6 strongly in favor of transferring this case to the NDIL.

                                                                                    7          3.     Interest of Justice
                                                                                    8          The interests of justice strongly favor transferring this action to the NDIL because a

                                                                                    9 substantially similar case is pending there. See Cardoza v. T-Mobile USA Inc., No. 08-5120 SC,

                                                                                   10 2009 WL 723843, at *5 (N.D. Cal. Mar. 18, 2009) (“The feasibility of consolidation is a significant
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 factor in a transfer decision, and even the pendency of an action in another district is important

                                                                                   12 because of the positive effects it might have in possible consolidation of discovery and convenience
REED SMITH LLP




                                                                                   13 to witnesses and parties.”). Indeed, Section 1404(a) was designed to avoid the very situation

                                                                                   14 occasioned by the filing of this lawsuit. See Cont’l Grain Co. v. Barge FBL-585, 364 U.S. 19, 26

                                                                                   15 (1960) (“To permit a situation in which two cases involving precisely the same issues are

                                                                                   16 simultaneously pending in different District Courts leads to the wastefulness of time, energy and

                                                                                   17 money that § 1404(a) was designed to prevent.”).

                                                                                   18          Once transferred, TUI will identify this case as related to Sgouros and it can be assigned to

                                                                                   19 Judge Lee pursuant to NDIL Local Rule 40.4 to allow for coordination with Sgouros. Judge Lee is

                                                                                   20 familiar with the allegations and theories of liability and has issued a number of rulings on discovery

                                                                                   21 issues. See Madani v. Shell Oil Co., No. 07-4296, 2008 WL 268986, at *2 (N.D. Cal. Jan. 30, 2008)

                                                                                   22 (“Judicial resources are conserved when an action is adjudicated by a court that has already

                                                                                   23 committed judicial resources to the contested issues and is familiar with the facts of the case.”)

                                                                                   24 (quotations omitted). This weighs strongly in favor of a transfer. See Martin, 2015 WL 2124379, at

                                                                                   25 *5 (noting transfer would allow cases to be consolidated and/or related or at a minimum, discovery

                                                                                   26 can be coordinated and disputes resolved by same judge); Cadenasso, 2014 WL1510853, at *7-8, 11

                                                                                   27 (transferring case because based on court’s operating procedures, “there is a high likelihood that the

                                                                                   28                                     -24-
                                                                                         DEFENDANT’S NOTICE OF MOTION, MOTION, AND MEMORANDUM OF POINTS AND
                                                                                             AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER VENUE OR, IN THE
                                                                                        ALTERNATIVE, STAY PURSUANT TO THE FIRST-TO-FILE RULE AND 28 U.S.C. § 1404(a)
                                                                                            Case 4:18-cv-05424-YGR Document 18 Filed 10/09/18 Page 25 of 26



                                                                                    1 court will assign the case to [the judge presiding over the earlier-filed action], even if the case is not

                                                                                    2 consolidated with the ongoing case”).

                                                                                    3          Further, in light of the overlapping factual and legal issues (see supra at 15-17), a transfer to

                                                                                    4 the NDIL best mitigates the risk of inconsistent results presented by these two cases. See Argonaut

                                                                                    5 Ins. Co. v. Mac Arthur Co., No. 12-3878, 2002 WL 145400, at *4 (N.D. Cal. Jan. 18, 2002) (“The

                                                                                    6 best way to ensure [ ] consistency is to prevent related issues from being litigated in two separate

                                                                                    7 venues.”). As noted, absent a transfer of this case to the NDIL, there is a risk that this Court and the

                                                                                    8 NDIL could issue conflicting rulings on whether the plaintiffs have met the requirements under Rule

                                                                                    9 23 for class certification or whether TUI’s VantageScore product complies with the law.

                                                                                   10          Other factors that courts in the NDCAL have considered similarly weigh in favor of a
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 transfer to the NDIL. As discussed, the bulk of the documents likely to be produced in this case is

                                                                                   12 located in Chicago, Illinois. (See Decl. of Michael O’Neil, ¶ 7.) Also, the NDIL’s interest in this
REED SMITH LLP




                                                                                   13 case is stronger because that is where the underlying events allegedly took place. (See Ex. A, ¶¶ 15-

                                                                                   14 16); see also Vu v. Ortho-McNeil Pharm., Inc., 602 F. Supp. 2d 1151, 1157 (N.D. Cal. 2009)

                                                                                   15 (transferee district’s interest was “stronger because the events at issue took place there”).6

                                                                                   16          Therefore, the interests of justice weigh strongly in favor a transfer to the NDIL. See

                                                                                   17 Morgan Hill Concerned Parents Assoc., 2018 WL 2716900, at *5 (“Because transfer serves judicial

                                                                                   18 economy, avoids unnecessary duplication of effort and expenses among the parties and reduces the

                                                                                   19 risk of inconsistent results, the interest of justice tips the analysis in favor of transfer.”).

                                                                                   20                                            IV.     CONCLUSION
                                                                                   21          For the foregoing reasons, TUI respectfully requests that this Court grant this motion and

                                                                                   22 transfer this case to the NDIL pursuant to the first-to-file rule and 28 U.S.C. § 1404.

                                                                                   23

                                                                                   24
                                                                                        6 The remaining two factors, i.e., the NDIL’s familiarity with California law and relative
                                                                                   25 congestion compared to the NDCAL, are both neutral. See Bakhtiar v. Information Resources, Inc.,
                                                                                      No. 17-cv-04559-JST, 2018 WL 1014616, at *4 (N.D. Cal. Feb. 22, 2018) (comparing NDIL and
                                                                                   26 NDCAL congestion); Fraser v. Brightstar Franchising LLC, No. 16-cv-01966-JSC, 2016 WL
                                                                                      4269869, at *7 (N.D. Cal. Aug. 15, 2016) (comparing NDIL and NDCAL familiarity with California
                                                                                   27 law).

                                                                                   28                                     -25-
                                                                                         DEFENDANT’S NOTICE OF MOTION, MOTION, AND MEMORANDUM OF POINTS AND
                                                                                             AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER VENUE OR, IN THE
                                                                                        ALTERNATIVE, STAY PURSUANT TO THE FIRST-TO-FILE RULE AND 28 U.S.C. § 1404(a)
                                                                                           Case 4:18-cv-05424-YGR Document 18 Filed 10/09/18 Page 26 of 26



                                                                                    1 Dated: October 9, 2018               Respectfully submitted,
                                                                                    2                                      REED SMITH LLP
                                                                                    3
                                                                                                                             /s/ Terence N. Hawley
                                                                                    4
                                                                                                                           Terence N. Hawley (SBN 179106)
                                                                                    5                                      Joshua D. Anderson (SBN 312836)
                                                                                                                           REED SMITH LLP
                                                                                    6                                      101 Second Street, Suite 1800
                                                                                    7                                      San Francisco, CA 94105-3659
                                                                                                                           T: 415.543.8700
                                                                                    8                                      thawley@reedsmith.com
                                                                                                                           janderson@reedsmith.com
                                                                                    9
                                                                                                                           -and-
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                                      Michael O’Neil (Pro Hac Vice)
                                                                                                                           Timothy Carwinski (Pro Hac Vice)
                                                                                   12                                      Bruce R. Van Baren (Pro Hac Vice)
REED SMITH LLP




                                                                                                                           REED SMITH LLP
                                                                                   13                                      10 S. Wacker Drive, 40th Floor
                                                                                   14                                      Chicago, IL 60606
                                                                                                                           T: 312.207.1000
                                                                                   15                                      michael.oneil@reedsmith.com
                                                                                                                           tcarwinski@reedsmith.com
                                                                                   16                                      bvanbaren@reedsmith.com
                                                                                   17
                                                                                                                           Attorneys for Defendant
                                                                                   18                                      TransUnion Interactive, Inc.

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28                                     -26-
                                                                                         DEFENDANT’S NOTICE OF MOTION, MOTION, AND MEMORANDUM OF POINTS AND
                                                                                             AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER VENUE OR, IN THE
                                                                                        ALTERNATIVE, STAY PURSUANT TO THE FIRST-TO-FILE RULE AND 28 U.S.C. § 1404(a)
